Citation Nr: 1713470	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a right knee injury, rated as 20 percent disabling prior to September 25, 2009; 30 percent disabling from September 25, 2009 to February 1, 2015; and 60 percent disabling from February 1, 2015 to the present day (excluding periods of temporary total convalescence ratings).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2011, the Board remanded this matter for further development.

October 2009, October 2012, February 2014, and September 2015 rating decisions increased the ratings for the right knee disability.  The issue remains in appellate status as the maximum rating has not been assigned for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  In a February 2017 Board letter, the Veteran was put on notice of this fact and provided an opportunity to request another Board hearing within 30 days.  In a February 2017 statement, the Veteran indicated that he did not want a new Board hearing and requested that the Board proceed with a new Veterans Law Judge assigned to the case.

The Board notes that the Veteran's representative appears to raise a claim for a rheumatic condition in an August 2016 Statement of Accredited Representative.  The Veteran is advised that should he wish to file a new claim for benefits, such must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).

The Veteran was last provided a VA examination to assess the nature and severity of his right knee disability in January 2015.  However, the examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions.  The other examinations of record also do not provide all information outlined in Correia.  The Board observes that while the Veteran's right knee disability is currently rated as 60 percent disabling (the maximum schedular rating possible under Diagnostic Code 5055 for a knee replacement), a higher rating is still possible under the criteria for evaluating the knee and leg under Diagnostic Codes 5256-5263.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  The examiner should also render a retrospective opinion on the measurements required by Correia.
While the matter is on remand, the VA should obtain all outstanding VA treatment records, to include records from June 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, including those dated from June 2016 to the present.

2.  After associating the above records with the claims file, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected right knee disability.  The examiner should review the claims file, and all indicated studies should be performed.  

The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also describe the effect the knee disability has on the Veteran's current level of occupational impairment.

Finally, the examiner should review prior medical testing and provide an opinion as to the range of motion throughout the appeal period (since February 2007) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

